Citation Nr: 1419772	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  00-09 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow disability, to include as secondary to the service-connected bilateral shoulder disability.

2.  Entitlement to service connection for a bilateral arm disability, to include as secondary to the service-connected bilateral shoulder disability.

3.  Entitlement to service connection for arthritis of the bilateral wrists and hands.

4.  Entitlement to service connection for a musculoskeletal disability other than the elbows, wrists, arms, hands, shoulders or cervical spine, claimed as due to chemical exposure in service.

5.  Entitlement to service connection for a genitourinary disability other than erectile dysfunction, claimed as due to chemical exposure in service.

6.  Entitlement to an effective date earlier than October 25, 2011, for a 30 percent rating for the service-connected sinusitis/rhinitis.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in April 2000 and October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).  

The Veteran testified in hearings before the RO's Hearing Officer in February 2001, August 2002 and September 2005.

In June 2008, the Veteran was scheduled at his request to testify before a Veterans Law Judge in Washington, D.C., but he failed to appear.  His request for a hearing before the Board is accordingly deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Board has remanded the issues identified on the title page to the agency of original jurisdiction (AOJ) on several occasions, most recently in May 2012.  The additional development required by the Board's remand has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the May 2012 decision, the Board also denied entitlement to service connection for an eye disability, ear and throat disabilities, and a dental disability.  In March 2013, the Board denied a motion for reconsideration of the May 2012 decision.  The Veteran then appealed the denial of service connection for an eye disability to the United States Court of Appeals for Veterans Claims (Court).  The appeal before the Court as to that issue is still pending at this time; thus, the Board will not address this issue.

In February 2013 the AOJ issued a rating decision that granted service connection for erectile dysfunction as secondary to the service-connected depression.  The Board has recharacterized the claimed genitourinary disability on appeal to comport with this grant.
 
The Veteran submitted a letter to the Board in December 2013 asserting that he had submitted a timely notice of disagreement (NOD) in regard to a rating decision issued on November 11, 2011, in which the RO granted service connection for sinusitis/rhinitis and assigned an initial evaluation of 10 percent effective from September 17, 1997, increasing to 30 percent effective from October 25, 2011.  Review of the file confirms that on January 20, 2012, the Veteran submitted a letter that expresses disagreement with the effective date of the 30 percent rating.  This issue has been added to those on appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In March 2014, the Veteran's representative waived review by the AOJ of additional evidence the Veteran had submitted since the most recent supplemental statement of the case in February 2013.  Thus, the Board will consider the additional evidence in addressing the appeal.  See 38 C.F.R. § 20.1304(c) (2013).

 
FINDINGS OF FACT

1.  The Veteran is diagnosed with degenerative joint disease (DJD) of the elbows; he does not have any other current disorder of the bilateral arms.

2.  DJD of the elbows is not shown to have been manifested in service or during the first year after discharge from service, and the most probative medical opinion of record shows the Veteran's bilateral elbow disorder is not related to service or to the service-connected bilateral shoulder disability.

3.  The Veteran does not have arthritis of the bilateral wrists and hands that was incurred in service or to a compensable degree within the first year after discharge from service; the disability is not shown to be otherwise related to service.

4.  The most probative medical opinion of record shows the Veteran does not have a musculoskeletal disability other than the elbows, wrists, arms, hands, shoulders or cervical spine that is related to service, to include chemical exposure in service.

5.  The most probative medical opinion of record shows the Veteran does not have a genitourinary disability other than erectile dysfunction that is related to service, to include chemical exposure in service.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a bilateral elbow disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The requirements for establishing service connection for a bilateral arm disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

3.  The requirements for establishing service connection for arthritis of the bilateral wrists and hands have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.012, 3.303, 3.307, 3.309 (2013).

4.  The requirements for establishing service connection for a musculoskeletal disability other than the elbows, wrists, arms, hands, shoulders or cervical spine have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

5. The requirements for establishing service connection for a genitourinary disability other than erectile dysfunction have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) of 2000

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). 

Complete notification, to include the disability-rating and effective date elements of a service-connection claim, was not provided to the Veteran prior to the provided to the April 2000 rating decision on appeal because this predated the VCAA.  Nevertheless, complete notice was provided prior to the October 2007 rating decision on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, after the April 2000 rating decision the RO provided complete VCAA notice and readjudicated the claim, so any deficiency in notice has been cured.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Thus, VA's duty to notify has been met.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The RO has obtained medical treatment records relating to the Veteran's period of active service, and has also obtained post-service Social Security Administration (SSA) disability records and treatment records from those VA and private medical providers identified by the Veteran.  The Board previously reviewed the file and determined the Veteran should be afforded medical examinations, and remanded the file for that purpose.  In compliance with the Board's remand, the Veteran underwent a VA examinations in June 2012.  The Board has reviewed the medical examination reports and associated opinions and finds the AOJ has substantially complied with the Board's remand requirements.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board also finds that the medical evidence of record is sufficient at this point for the Board to adjudicate the appeal.

As indicated in the introduction, the Veteran was afforded three hearings before the RO's Hearing Officer; he was scheduled to testify before the Board at his request but failed to appear for the hearing.  Thus, he has had an opportunity to fully participate in prosecuting his claims.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.


Applicable Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

Service connection for bilateral arm and elbow disabilities

The Veteran asserts his claimed bilateral arm and elbow disabilities are secondary to his service-connected bilateral shoulder disability.  The Board will consider entitlement to service connection on a direct or secondary basis.

Service treatment records (STRs) are silent in regard to any complaint regarding the arms or elbows during service.  The Veteran had a separation examination in June 1962 in which the upper extremities were noted to be clinically normal on examination.

The Veteran had a VA examination in October 1962 that is silent in regard to any current or past complaints regarding the arms or elbows.  No musculoskeletal disorder was noted on examination.

Treatment records from Dr. Ira Sperling show the Veteran had x-rays of the shoulder and the elbow in November 1984.  The report shows diagnosis of right shoulder bursitis, but there was no diagnosed elbow disorder.

A VA medical certificate in December 1999 shows an impression of right arm pain possibly due to osteoarthritis. 

The Veteran was treated in April 2002 by Dr. Franklin Chen for complaint of right elbow pain.  X-rays confirmed some arthritis in the elbow.  The Veteran reported having symptoms for the past 42 years, since age 25.  Dr. Chen stated this is certainly a young age to develop arthritis; therefore it is possible that his complaints, which began at age 25, may be related to service.

During his RO hearing in August 2002 the Veteran asserted he had left arm problems that were caused by problems using his right arm, and an April 2005 note by Dr. Joshua Zimmerman states it is possible that overuse of the left arm had been necessitated by injury to the right arm.

The Veteran had a VA examination of the joints in May 2007, performed by a physician who reviewed the claims file.  The Veteran complained of bilateral elbow pain for the past 40 years, not associated with any specific injury.  The examiner performed a clinical examination and noted observations in detail.  X-ray of the elbows was unremarkable.  The examiner diagnosed bilateral elbow tendonitis and stated an opinion that such disorder was not likely related to the service-connected right shoulder disability.

A letter from Dr. Bikramjit Singh, dated in March 2008, states the Veteran had arthritis in right elbow (and the bilateral hands and wrists) that is due to four factors: (1) injuries in basic training; (2) small ganglia around the fingers on both hands and other parts of the body; (3) the service-connected right shoulder disability; and, (4) reinjury to the hands, wrists and elbow during service.

The Veteran had another VA orthopedic examination in November 2008, again by a physician who reviewed the claims file.  The Veteran reported he began experiencing elbow pain during basic training, although the examiner noted such complaints are not recorded in STRs. The examiner performed a clinical examination and noted observations in detail.  The examiner diagnosed normal bilateral elbow examination.  

The Veteran had another VA orthopedic examination in November 2010, again performed by a physician who reviewed the claims file.  The Veteran stated he had developed elbow pain over the years and that he believed these symptoms were related to service.  The Veteran reported exposure to chemicals in service.  The examiner performed a clinical examination and noted observations in detail.  The examiner diagnosed normal examination of the bilateral elbows.  

The Veteran's spouse submitted statements in November 2004, March 2008 and January 2012 attesting that she met the Veteran in the 1960s after he was discharged from service.  The Veteran at the time complained of pain in the arms, which he stated was due to a shoulder injury in service while firing a bazooka.  Later in service the Veteran developed pain in the elbows from physical training activities.  The Veteran did not participate in similarly strenuous physical activities after he was discharged from service.
 
Dr. Bikramjit Singh submitted an addendum letter in January 2012 in which he stated an opinion that the Veteran's osteoarthritis of the elbows should be service-connected as related to injuries in basic training, as well as secondary to the right shoulder disability and secondary to the ganglion cysts.  The rationale was that the Veteran is shown to have osteoarthritis in the elbows in places that rarely become arthritic absent trauma.  Dr. Singh also stated the Veteran should be service-connected for limitation of motion of the right arm because "his left arm was granted for limited motion of arm due to the overuse of the left arm necessitated by the injury to his right shoulder service connected and pain in his right arm."

The Veteran's most recent VA orthopedic examination was performed in June 2012, again by a physician who reviewed the claims file.  The examiner performed a clinical examination and noted observations in detail. The examiner diagnosed DJD of the bilateral elbows; no other diagnosed upper or lower arm disorder was found.  The examiner stated there is less than a 50-50 chance the Veteran's DJD is related to chemical exposure since exposure in service was short-lived; it is also less likely than not that the Veteran's elbow and forearm pain are related to the service-connected shoulder injuries.  The examiner also disagreed with Dr. Singh's opinion that symptoms are related to basic training injuries since pain began 20 years after discharge from service.  Further, the Veteran has only mild elbow DJD that is consistent with his age.    

Dr. Bikramjit Singh submitted yet another addendum letter in March 2013.  In relevant part, the letter asserts that the Veteran's arm and elbow problems are due to service.  Dr. Singh provided the following rationale.  (1) The Veteran's arms and elbows were injured during service by activities such as crawling through swampy areas filled with lots of debris and hand-to-hand combat. (2) The Veteran has informed Dr. Singh that he sustained no injuries to the arms and elbows after service.  (3) The elbows are rare sites for osteoarthritis absent injury or trauma.  (4) The service-connected shoulders aggravated the arms and elbows due to limited motion of those extremities caused by avoidance of shoulder pain.  (5) Age further aggravated these conditions.  (6) Alternatively, these disorders were caused by chemicals in pesticides, other chemical exposures, Asterol, toxins, solvents, mercury and some drugs. 

Review of the evidence above shows the Veteran is diagnosed with arthritis of the elbows; there is no other diagnosis relating to the arms (the Veteran is already service-connected for bilateral shoulders).  As there is no diagnosed disorder of the arms or otherwise evidence of a current disability, the Veteran has not presented a disability for which service connection can be considered for this issue.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Regarding the elbows, the Veteran has shown diagnosed osteoarthritis/DJD.  Accordingly, he the first element of service connection-evidence of a current disability-is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

There is no medical evidence of an injury to the elbows in service; in that regard, STRs are silent in regard to any abnormality of the upper extremities in service.  The Veteran asserted to Dr. Singh that he had wear-and-tear injuries associated with hand-to-hand combat and similar stresses, but there is no objective evidence of any acute injury during service, and again his separation in examination, and VA examination six months after discharge from service, are completely silent in regard to any complaints regarding the arms and elbows.  The statements of medical professionals concerning a veteran's medical history related by the veteran as to remote events are of inherently less value than contemporaneous clinical records.  Harder v. Brown, 5 Vet. App. 183, 188 (1993).

X-ray of the elbows in 1984, more than 20 years after discharge from service, do not show arthritis.  The Board concludes the Veteran did not have arthritis of the elbows to a compensable degree within the first year after discharge from service, so presumptive service connection under 38 C.F.R. § 3.309(a) is not for consideration.  Additionally, the absence of arthritis on x-rays in 1984 tends to show that the Veteran did not have arthritis at the age of 25.

In that regard, the earliest clinical indication of "possible" osteoarthritis is a VA medical certificate in December 1999, and the earliest x-ray confirmation of "some arthritis" is found in Dr. Chen's report in April 2002.  Dr. Chen stated that age 25 (the age at which the Veteran reported his symptoms began) "is certainly a young age to develop arthritis," but as noted above arthritis was demonstrably absent in 1984 and not actually shown until 2002.  The Board concludes that Dr. Chen's opinion that "it is possible his complaints ... may be related to service" is both speculative and based upon incomplete understanding of the facts and circumstances.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008) (holding that in determining the probative value to be assigned to a medical opinion, the Board must first inquire whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case).  

Similarly, Dr. Singh has attributed the Veteran's disability to injuries incurred in strenuous activities such as physical training and hand-to-hand combat.  Review of the record shows that during service the Veteran was an accountant; the assertions of strenuous physical activities on which Dr. Singh predicated his opinion are inconsistent with the Veteran's military occupational specialty (MOS).  Further, the Veteran's reported stresses occurred during basic training, which is early in service; it is internally inconsistent that he would have had injuries in basic training with no documented residuals during the remainder of his service.  In this regard, the Veteran sought treatment in service for other problems such as rashes and a cold, and musculoskeletal problems such as with the shoulder.  The Veteran's STRs appear to be complete and would likely include complaints regarding the elbows considering the other complaints.  Instead, there are no similar treatment records and at the separation examination, the Veteran denied any such problems.  Medical opinion that is merely a recitation of veteran's self-reported and unsubstantiated history has no probative value.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Dr. Singh has essentially asserted that arthritis of the elbows is unusual absent trauma or injury, and since the Veteran had reported having no post-service injury it follows that his present arthritis is due to injuries in service.  Conversely, the VA examiner in June 2012 stated the Veteran's mild arthritis is consistent with aging, not with remote claimed injury.  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

As explained above, Dr. Singh's opinion is predicated on his acceptance of the Veteran having had elbow injuries in service that are undocumented in STRs despite complaints for other problems, and also inconsistent with his MOS.  Further, the earliest documentation of elbow arthritis was in 2002, when the Veteran was 65 years old, and the Veteran is shown to have degenerative arthritis in numerous joints that is associated with aging rather than trauma.  Thus, unless the Veteran's account of injury during service is accepted, the opinion of the VA examiner is more consistent with the totality of the record. 

The Board cannot discount medical opinion solely because it is based on history provided by the veteran without also evaluating the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Veteran has asserted (and Dr. Singh has accepted) that he had injuries to the elbows during basic training and had pain in service thereafter.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, his account is inconsistent in that he has asserted on appeal that his injuries and pain began in basic training (which would have been in 1960) but he asserted to Dr. Chen during treatment that his symptoms began when he was 25 years old, which would have been in 1962; significantly, he said nothing to Dr. Chen about any injury during service.  Lay statements made while medical treatment was being rendered may be afforded high probative value, and statements made for the purpose of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.   Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

In his March 2013 addendum, Dr. Singh stated that, alternatively, the Veteran's claimed disorders "were caused by chemicals in pesticides, other chemical exposures, asterol, toxins, solvents, mercury  and some drugs."  As discussed in detail below, the Board has found no indication of unusual exposure to pesticides or toxins in service, although the file does document significant exposure to pesticides and toxins after service.  At any rate, Dr. Singh has not stated any medical rationale for his conclusion, other than his continued reliance on the Veteran's own unsubstantiated and less-than-credible report of exposures in service and symptoms since discharge. 

For the reasons cited above, the Board concludes the opinion of the VA examiner is more probative than that of Dr. Singh in showing that the Veteran's elbow disorder is not directly related to service.

Turning to secondary service connection, the Veteran has asserted his belief that his elbow disorder is secondary to his service-connected bilateral shoulder disability.  The medical opinion on this question is again conflicting.  The VA examiners in May 2007 and June 2012 both asserted that the Veteran's elbow disorders are not related to his service-connected shoulder disability, while Dr. Singh has submitted several letters asserting a different opinion.   

The Board once again finds the opinions of the VA examiners to be more probative than that of Dr. Singh.  Dr. Singh stated a conclusion that pain in the shoulders had somehow led to the development of a bilateral elbow disorder, without providing any clinical rationale.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Board acknowledges that the VA examiners did not articulate why the elbow disability is not related to the shoulder disability, but the examiners cannot be expected to prove a negative.  Additionally, the Veteran has the burden of proving the sufficiency of his claim to at least an equipoise finding.

Finally, the Board acknowledges the testimony and correspondence of the Veteran's spouse to the effect that the Veteran had informed her of injuries during service and had complained of arm and elbow pain since they met.  However, there is no indication she is knew the Veteran during service, so her ability to provide a firsthand account of the Veteran's observable symptoms begins only after the Veteran returned home from service.

In sum, based on the evidence and analysis above the Board finds the Veteran does not have a disorder of the bilateral arms or elbows that is etiologically related to service or proximately due to or aggravated by a service-connected disability.  Accordingly, the criteria for service connection are not met and the claims must be denied.

Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 54.

Service connection for arthritis of the bilateral wrists and hands

The RO previously denied service connection for ganglia of the wrists, and the Board also denied the claims in March 2010.  Such disorder will accordingly not be considered in the discussion below.

STRs are silent in regard to any complaint regarding the hands or wrists other than a right wrist ganglion and a dermatological condition of the right middle finger.  The Veteran had a separation examination in June 1962 in which the upper extremities were noted to be clinically normal on examination.

The Veteran was discharged from service in August 1962.  The Veteran does not assert, and the evidence of record does not suggest, that arthritis of the hands and wrists was manifested to any degree within the first year following discharge from service.

The Veteran had a VA examination in October 1962 that is silent in regard to any current or past complaints regarding the wrists; the only complaint relating to the hands was the right middle finger, which showed papules and scaling on examination that was diagnosed as eczematous dermatitis.  There is no indication of arthritis or other musculoskeletal disorder present in the wrists or hands.

A February 1988 treatment record from Dr. Robert Lombardi shows the Veteran had a history of left hand pain, including pain in the fingers and possible carpal tunnel syndrome with associated paresthesias and swelling.
 
The Veteran was treated in April 2002 by Dr. Franklin Chen for complaint of bilateral hand pain and right elbow pain.  X-rays confirmed arthritis in the fingers of both hands and some arthritis in the elbow.  The clinical impression was bilateral hand arthritis and right elbow arthritis.  Dr. Chen stated the Veteran's ganglion cyst in service did not likely lead to arthritis.  However, the Veteran reported having symptoms for the past 42 years, since age 25.  Dr. Chen stated this is certainly a young age to develop arthritis; therefore it is possible that his complaints, which began at age 25, may be related to service.
    
During his RO hearing in August 2002 the Veteran testified that he had arthritis in his hands that first manifested as arthritis in the finger in the 1960s.  He cited the opinion of Dr. Chen as medical evidence in support of his claim.

X-ray of the right wrist by Tricat Radiology in April 2003 confirmed degenerative arthritis in the first carpometacarpal (CMC) joint.  Also, x-rays of both hands by Tricat Radiology during the period April 2002 to May 2005 showed diagnosed osteoarthritis in both hands.

The Veteran had a VA examination of the joints in October 2004.  Although the focus of the examination was the shoulders, the examiner noted diagnosis of non-service-connected DeQuervain's disease of the bilateral wrists and service-connected excision of ganglion cyst of the bilateral wrists.

The Veteran had an office consult with Dr. Marina Sobol, a neurologist, in June 2005.  The Veteran reported complaints of bilateral hand pain that began while firing a bazooka in service, with subsequent neck pain that radiated into the arms, hands and fingers, right worse than left.  Dr. Sobol stated after examination that the Veteran's hand pain appeared to be mostly arthritis, but with additional numbness and tingling associated with carpal tunnel syndrome.

The Veteran had a VA examination of the joints in May 2007, performed by a physician who reviewed the claims file.  The Veteran complained of bilateral hand and wrist pain for 40 years.  The examiner performed a clinical examination of the wrists and hands, including x-rays, and noted observations in detail.  The examiner diagnosed arthritis of the bilateral hands and wrists and stated an opinion that such disorder was not likely related to the service-connected right shoulder disability.

A letter from Dr. Bikramjit Singh, dated in March 2008, states the Veteran had arthritis in the bilateral hands and wrists (and right elbow) that is due to four factors: (1) injuries in basic training; (2) small ganglia around the fingers on both hands and other parts of the body; (3) the service-connected right shoulder disability; and, (4) reinjury to the hands, wrists and elbow during service.
    
The Veteran had another VA orthopedic examination in November 2008, again by a physician who reviewed the claims file.  The Veteran complained of hand and wrist pain since 1962.  The examiner noted there is no record of traumatic injury in STRs.  The examiner performed a clinical examination of the hands and wrists and noted observations in detail.  The examiner diagnosed bilateral wrist DJD and bilateral hand osteoarthritis.  The examiner stated that based on examination these conditions are not likely to be a result of active service.  The examiner stated that the Veteran was shown to have a history of ganglion cysts but there is no medical literature supporting a relationship between ganglion cysts and arthritis; in any event the cysts had resolved years ago.  Also, aging plays a significant role in causing degenerative arthritis in the wrists and hands.

The Veteran had another VA orthopedic examination in November 2010, again performed by a physician who reviewed the claims file.  The Veteran stated he had developed bilateral hand and wrist pain over the years and that he believed these symptoms were related to service.  The Veteran reported exposure to chemicals in service.  The examiner performed a clinical examination and noted observations in detail.  The examiner diagnosed DJD of the bilateral hands but normal examination of the bilateral wrists.  The examiner stated that based on history and examination the Veteran's orthopedic disabilities are not related to chemical exposure in service.  This opinion was based on the diagnosis of DJD, which is not caused by exposure to chemicals; rather, DJD is usually the result of the normal aging process.

The RO returned the file to the VA examiner to obtain an opinion as to whether the claimed orthopedic disorders were directly related to service as opposed to chemical exposure.  In response, the examiner issued an addendum stating it is not likely the Veteran's DJD is directly due to service.  As rationale, the examiner stated that for an injury to result in DJD there must be significant trauma to the joint line; such injury is not documented in service.  The Veteran's current complaints can all be attributed to normal aging process and daily wear-and-tear that is not uncommon in persons of the Veteran's age group. 

The Veteran's spouse submitted statements in November 2004, March 2008 and January 2012 attesting that she met the Veteran in the 1960s after he was discharged from service.  The Veteran at the time complained of pain in the wrists and hands, which he stated was due to a shoulder injury in service while firing a bazooka.  Later in service the Veteran developed pain in the wrists and hands from physical training activities.  The Veteran did not participate in similarly strenuous physical activities after he was discharged from service.  

Dr. Bikramjit Singh submitted an addendum letter in January 2012 in which he stated an opinion that the Veteran's osteoarthritis of the hands, wrists and elbows should be service-connected as related to injuries in basic training, as well as secondary to the right shoulder disability and secondary to the ganglion cysts.  The rationale was as follows.  First, the Veteran is shown to have osteoarthritis in the hands, wrists and elbows in places that rarely become arthritis absent trauma.  Second, Dr. Chen previously stated the Veteran had described physical activities that "could be" related to arthritis and that "there is a possibility" the Veteran's complaints are related to service.  Third, an orthopedic surgeon stated the Veteran's right shoulder pain could be a recurrence of an old problem.  Fourth, a VA examiner characterized the Veteran's ganglion cyst as service-connected.  Fifth, the exact cause of ganglion cysts is unknown, but they occur after injury and are related to osteoarthritis.

In his January 2012 letter Dr. Singh also cited carpal tunnel syndrome as an autonomic neuropathic disorder, suggesting that it is related to other disabilities claimed by the Veteran to be due to exposure to toxins during service or to Asterol medication received during and after service for the service-connected dermatitis.

The Veteran's most recent VA orthopedic examination was performed in June 2012, again by a physician who reviewed the claims file.  The Veteran endorsed having developed DJD changes in the hands in 2007, which he related to having ganglion cyst in the wrist during service.  The Veteran also endorsed having had a ganglion cyst in the right wrist during service that had resolved but ached intermittently thereafter; the left wrist started aching many years later.  The examiner performed a clinical examination of the hands and wrists and noted observations in detail.  The examiner noted the Veteran did not appear to be making an effort and appeared to be feigning symptoms.   

The examiner diagnosed DJD of the bilateral hands; specifically there was DJD in many finger joints.  The examiner also diagnosed DJD of the bilateral wrists.  The examiner stated he did not agree with other medical opinions that had asserted a relationship between arthritis and chemical exposure.  As rationale, the examiner stated the Veteran's arthritis was to a degree commonly seen in persons of the Veteran's age, including persons who had not been exposed to man-made chemicals such as those cited by the Veteran.  The Veteran's chemical exposure was short-lived and at low concentration.  The "ganglion cysts" to which Dr. Singh referred were actually heberdon nodes in the finger joints and had nothing to do with the ganglion cysts in the wrists.  In regard to the wrists, the examiner stated the Veteran's mild DJD was not related to either ganglion cyst or chemical exposure, as such exposures do not cause DJD.  The Veteran had widespread tenderness, so individual tenderness was not significant.  A ganglion cyst is a tendon cyst, not part of the wrist bone, and unrelated to the Veteran's wrist DJD; further, the ganglion cysts has not returned.  The  examiner also disagreed with Dr. Singh's opinion that the Veteran's basic training stresses caused his DJD; more significant was the subsequent 50 years of aging, which was the real cause of DJD.   

The file contains an August 2012 treatment note by Dr. Joseph S. Lombardi showing he treated the Veteran for bilateral carpal metacarpal (CMC) DJD and bilateral wrist pain.  Dr. Lombardi stated the Veteran's arthritis is age-related "but heavy use of the hand such as hand-to-hand combat may have exacerbated his condition."

Dr. Bikramjit Singh submitted yet another addendum letter in March 2013.  In relevant part, the letter asserts that the Veteran's arthritis of the bilateral wrists and hands is due to service.  Dr. Singh provided the following rationale.  (1) The Veteran's wrists and hands were injured during service by activities such as crawling through swampy areas filled with lots of debris and hand-to-hand combat. (2) The wrists and metacarpophalangeal joints of the hands are rare sites for arthritis absent injury or trauma.  (3) Age further aggravated these conditions.  (4) Office notes by Dr. Lombardi state that the Veteran's arthritis is age-related but heavy use of the hands such as hand-to-hand combat may have exacerbated his condition.  (5) Alternatively, these disorders were caused by chemicals in pesticides, other chemical exposures, asterol, toxins, solvents, mercury and ganglion.

Review of the evidence above shows the Veteran is diagnosed with arthritis in the bilateral hands (finger joints) and wrists.  Accordingly, the first element of service connection-evidence of a disability-is met.  

The Board notes at the outset that no acute injury to the wrists or fingers is documented in STRs.  There is no indication of arthritis in service, and in fact the Veteran's separation examination showed clinical evaluation as "normal."   The earliest clinical evidence of arthritis in the hands was in April 2002, 40 years after discharge from service, and there is no indication that arthritis of the hands and/or wrists was present to a compensable degree within the first year after discharge from service, so presumptive service connection under 38 C.F.R. § 3.309(a) is not warranted.

The Veteran essentially asserts that his current arthritis in the hands and wrists is secondary to injuries that occurred during basic training or to chemical exposures in service, and this theory has been endorsed by Dr. Singh. As discussed above, the Board has found Dr. Singh's opinion to be less probative than that of VA examiners, because Dr. Singh's opinion is based upon the Veteran's report of unestablished injuries and exposures in service; such report is inconsistent with the totality of the record and therefore not credible, and Dr. Singh's reliance thereon lowers the probative value of his opinion.  

Dr. Singh also attributed the Veteran's current wrist condition to ganglion cysts in the wrists, thus suggesting a theory of secondary service connection.  As discussed above, there is considerable disagreement between Dr. Singh and the VA medical examiners as to whether the Veteran had actual ganglion cysts during service, and if so whether such cysts could have caused present arthritis.  In any event, the Board specifically denied service connection for ganglia of both wrists in March 2010, based on a determination that ganglion cysts had resolved during service without residuals.  Accordingly, ganglion cysts cannot serve as a primary disability on which a claim for secondary service connection can be based.

Finally, the Board acknowledges the testimony and correspondence of the Veteran's spouse to the effect that the Veteran had informed her of injuries during service and had complained of wrist and hand pain since they met.  However, there is no indication she is knew the Veteran during service, so her ability to provide a firsthand account of the Veteran's observable symptoms begins only after the Veteran returned home from service.

In sum, based on the evidence and analysis above the Board finds the Veteran does not have a disorder of the wrists and hands that is etiologically related to service.   Accordingly, the criteria for service connection are not met and the claims must be denied.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 54.

Service connection for a musculoskeletal disability other than the elbows, wrists, arms, hands, shoulders or cervical spine

The Board has excluded the shoulders and the cervical spine from the following discussion because the Veteran is already service-connected for those disabilities.  Service connection for the elbows, wrists, arms and hands is discussed above.

The Veteran asserts his claimed musculoskeletal disability is due to exposure to chemicals in service.  In that regard, he cites exposure during service to pesticides used in barracks areas; pesticides and other chemicals in the ground; insect repellant; "gas" exposure in basic training (presumably CS tear gas used during masking exercises); weapons cleaning fluids; floor strippers and tile cleaners used in barracks; and, other cleaners and "dangerous substances" used in barracks and in training.  He submitted a Statement in Support of Claim in May 1998 in which he added exposure to strong detergents while washing trays, dishes and other eating utensils.  

STRs are silent in regard to any musculoskeletal complaint other than a right wrist ganglion and right shoulder problem.  The Veteran had a separation examination in June 1962 in which the upper and lower extremities, feet and spine were all noted to be clinically normal on examination.

The Veteran had a VA examination in October 1962.  No musculoskeletal disorder was noted on examination.

A letter from Dr. Frederic Schulaner, dated in October 1986, states the Veteran had been working in a building that was heavily contaminated with dust, rats, moths, roaches and cats and was also contaminated with a pesticide.  The Veteran subsequently developed respiratory complaints; there was no previous history.  Dr. Schulaner stated the Veteran's symptoms were most likely related to an irritant or chemical substance in his work environment. 

A November 1986 letter from Dr. Robert Bonner, a Fellow in Occupational Medicine, states that the best estimate for the cause of the Veteran's illness was that through his visits to a plant in Brooklyn he had been exposed to some pesticide or other substance, although the specific substance had not been identified.  The Veteran was advised to discontinue his visits to the Brooklyn facility in question.

The file contains an April 1987 letter from Atlantic Environmental Inc. that is addressed to the Director of Personnel at Signal Stat Division, the Veteran's employer.  The letter states that an industrial hygiene survey had been conducted on February 4-7 of that year at the facility in Somerset, New Jersey, and found airborne containment levels to be within normal levels, although there were areas of excessive noise exposure.  (The Board notes at this point that this is not the same facility in Brooklyn at which the Veteran asserted having been exposed to toxins.)

In February 1988 the Veteran had a laboratory analysis by Enviro-Health Laboratories; the analysis included panels for volatile aromatic hydrocarbons and for chlorinated pesticides.  In his claim for service connection, filed in September 1997, the Veteran asserted this analysis demonstrates that he has chemicals in his blood up to 400 percent in excess of the national average.   

The Veteran applied for SSA disability benefits in February 1988.  In his application, he cited exposure to a chemical irritant while working in a Brooklyn plant in New York City.  Similarly, he reported to SSA in April 1988 that his functional capacity had been severely limited for the past two years since coming into contact with hazardous chemicals in a Brooklyn facility.

The Veteran's SSA disability file contains an undated report signed by Dr. Bonner and also signed by Dr. Edward A. Emmett; Dr. Emmett was listed as a specialist in environmental health.  The report states the Veteran presented to the Johns Hopkins University Center for Occupational and Environmental Health in October 1986 complaining of respiratory and visual symptoms that began after he began visiting an old facility in Brooklyn for the purpose of transferring records from that location.  The Brooklyn facility was in poor repair and was infested by pests; various pesticides had been used at the facility in response to this infestation.  The Veteran's symptoms began with his first visit to the Brooklyn plant and became more severe with every subsequent visit.  Drs. Bonner and Everett stated that given the history related by the Veteran, and the relationship of his symptoms to time spent at the Brooklyn facility, exposure to some environmental agent from the Brooklyn plant was the most likely cause of his current symptoms.  A variety of pesticides and various other chemicals are known to cause similar symptom complexes; without further information and evaluation of the exposures at the plant it was impossible to establish a causal relationship between any specific agent(s) at the plant and the Veteran's symptoms.
   
An undated report signed by two psychologists and a psychiatrist states the Veteran was totally and permanently disabled after exposure to toxic chemicals at the Brooklyn facility cited above, which was alleged to have been infested with rodents and insects that were controlled by the use of pesticides.  Further, several boxes of transferred records from that facility were stored in the Veteran's work area elsewhere.  The Veteran developed psychiatric and physical symptoms that were reportedly associated with the toxic exposure at the Brooklyn facility.

A March 1988 letter by Dr. Dr. Ira Markman states the Veteran was exposed to toxic chemicals at his workplace in March 1986; specifically, the Veteran was exposed to heptachlor epoxide, dieldrin, acp-hexacholorobenzine, beta-chloradine and transnonachlor, and the Veteran had multi-symptom complaints being treated by various physicians.

An undated Internal Medicine Report by Dr. Ira Greenfield states the Veteran has several months of workplace exposure to intoxicants, industrial pollutants, aromatic hydrocarbons, pesticides, dust, fumes and similar agents.  Prior to this exposure the Veteran was in robust health; since the exposure he deteriorated mentally and physically.  The Veteran's previous history was non-contributory; his current medical and psychiatric difficulties began during the period of workplace exposure as described above.

The file contains letters dated in April 1988, written by a physician affiliated with the State of New Jersey Department of Health.  The letters state the Veteran current symptoms were typical of those seen in victims of chlordane pesticide exposure.

In a Statement in Support of Claim in May 1998, the Veteran described assignments in service consisting of basic training followed by service as an accounting specialist in the central finance office of an Army hospital.  Following discharge from service he worked from 1962 to 1987 as an accountant and financial consultant.

The Veteran presented to the VA in August 1998 complaining of right flank and lower back pain for the past two days.  He denied specific injury.  The diagnostic impression was "muscular pain."

A letter dated in August 2000, by neuropsychiatrist Dr. Kenneth Kaufman, states that the Veteran's neuropsychiatric processes were possibly, but not definitely, related to toxin exposure in service.  Dr. Kaufman stated the Veteran's clinical history suggested that neuropsychiatric features started in the 1960s, well before the workplace exposure in the 1980s.
 
In January 2001, the Veteran submitted a number of Hazardous Substance Fact Sheets published by the New Jersey Department of Health and Senior Services.  These fact sheets describe symptoms associated with heptachlor, chlordane, dieldrin, hexachlorobenzene and styrene monomer.   

During his RO hearing in February 2001, the Veteran testified he performed basic training in Georgia for 10 weeks during the summer months, when insects were at their worst; there was accordingly a great deal of insecticide spraying in the area and much use of personal insect repellants.  Trainees were also made to crawl through swamps with brackish, polluted water.  Trainees were made to put camouflage paint on their faces and hands, and were exposed to tear gas during training exercises.  Trainees were made to clean barracks areas frequently, and for that purpose they used strong chemicals to strip and wash the floors and latrines.  Subsequently the Veteran worked in service as an accountant, but still had to clean his barracks.  After service the Veteran worked in finance/accounting and had no significant exposure to chemicals.  In the 1980s he was identified as having elevated chemicals in his blood, which has resulted in numerous physical and mental problems.   The Veteran acknowledged having been in the Brooklyn facility to destroy records, but stated that while doing so he was not directly exposed to chemicals to the extent that he was during service; in his opinion the indirect exposure in Brooklyn exacerbated problems that had already been present since service.   In regard to musculoskeletal problems, the Veteran testified he sometimes had sore muscles.    

X-ray of the lumbosacral spine by Tricat Imaging in March 2012 showed multilevel spondylosis and osteoarthritic changes at multiple levels. 

During his RO hearing in August 2002, the Veteran reiterated he had a multitude of medical problems relating to exposure to chemicals during active service.  He specifically asserted exposure in service to DDT and chlordane, and to having teeth filled with mercury.  He also asserted he had been prescribed the drug Asterol during service for his skin disorder, and he used the drug thereafter for 14-15 years before discovering the drug had been removed from the market because it was found to be neurotoxic.  The Veteran admitted the blood tests that revealed history of chemical exposure were performed in the aftermath of his workplace exposure in Brooklyn.

The Veteran's spouse submitted a letter in April 2002 stating the Veteran had been afflicted with chronic musculoskeletal problems since the 1960s.  The Veteran did not recall having been exposed to toxins in service until he was reminded of same while going through some old service treatment records in 1997, which caused him to remember having been exposed to pesticides and other chemicals in service.  The subsequent occupational exposure in Brooklyn aggravated the condition.

In December 2002, the Veteran submitted an internet article discussing the health hazards associated with dental fillings containing mercury.

Dr. Kaufman issued a letter in July 2003 stating that based on additional data provided by the Veteran regarding prescription of Asterol in service and use of mercury fillings in service there appeared to be "a good probability" that his psychiatric symptoms were related to toxins initiated in service.
 
The Veteran's spouse submitted a letter to VA in May 2005 asserting that the Veteran had musculoskeletal problems due to muscle soreness associated with the service-connected dermatitis, injury sustained while firing a bazooka and arthritis of the hands, wrists, elbows, neck, shoulders and other parts of the body.

The Veteran presented to the VA rheumatology clinic in May 2005 complaining of diffuse aches and pains that had been variously attributed to bursitis, arthritis, myositis and similar disorders.  The clinical impression was diffuse musculoskeletal pain with degenerative changes in most areas; the Veteran was noted to be primarily interested in further military compensation.

In November 2009 the Veteran submitted a number of internet medical articles discussing the hazards and symptoms associated with exposure to various chemicals and toxins, as well as mercury.  

The Veteran presented to the VA emergency room in May 2011 complaining of right hip pain.  X-ray showed mild degenerative changes in the right hip as well as generalized osteopenia.  Osteopenia was subsequently confirmed by bone scan.

Dr. Bikramjit Singh submitted a letter in January 2012 in which he stated an opinion that the Veteran has a musculoskeletal disorder other than elbows, wrists, arms, hands and cervical spine that is due to chemical exposure.  His rational was as follows.  First, the Veteran was diagnosed by a VA rheumatologist in May 2005 with "diffuse musculoskeletal pain with degenerative change in various areas."  Second, a number of treatises had found a relationship between chemical and/or metal exposure to musculoskeletal pain and arthritis.  Third, the Veteran took Asterol ointment from 1962 to 1977; Asterol is now known to be associated with neurotoxicity.  Fourth, the Veteran was exposed to chemicals in service.  Fifth, the Veteran has been prescribed a medication for his service-connected dermatitis that has the side effect of causing joint pain.  Sixth, the Veteran has been diagnosed with polyneuropathy.  Seventh, osteoarthritis is a degenerative disorder related to but not caused by aging, as there are many people of advanced age who do not have the disorder.  

VA treatment records associated with Virtual VA show the Veteran to be receiving VA treatment for musculoskeletal complaints including trochanter bursitis and arthritis of the hip.  He is also shown to be followed by the VA rheumatology clinic for fibromyalgia; there is no clinical note asserting an opinion regarding the etiology of the fibromyalgia (also characterized as arthralgia or myalgia).

The Veteran had a VA orthopedic examination in June 2012, performed by a physician who reviewed the claims file.  Specific finding and diagnoses relating to the hands/wrists and arms/elbows are noted above.  Relevant to this discussion is that no musculoskeletal disorder was diagnosed other than those specifically claimed and considered above (DJD of the hands, wrists and elbows) or already service-connected (disabilities of the bilateral shoulders and cervical spine).

As noted above, the examiner stated the Veteran's musculoskeletal complaints did not appear to be related to chemical exposure.  The Veteran had age-related DJD and body tenderness and complaints related to his joints, but there was no evidence of a systemic disease to account for his body pains.  The Veteran's subjective complaints on examination were disproportionate to his objective findings on examination, which showed only mild DJD consistent with the Veteran's age.  In sum, the Veteran did not appear to have any medical conditions that could be attributed to possible chemical exposures; his medical conditions were those common to his age group.

Dr. Bikramjit Singh submitted yet another addendum letter in March 2013.  In relevant part, the letter asserts that the Veteran's musculoskeletal disability other than the elbows, wrists, arms, hands and cervical spine are due to service.  Dr. Singh provided the following rationale.  (1) The Veteran had been diagnosed by VA with diffuse musculoskeletal pain, osteopenia and fibromyalgia, which is chronic widespread pain of the muscles surrounding the joints.  The cause of fibromyalgia is unknown, but medical literature shows that injury to the upper neck and shoulders can be one of the causes.   (2) According to a specialist in toxicology and environmental medicine, possible causative factors contributing to arthritis in humans are dentistry (amalgam fillings) and accumulated chemical toxicity (resulting from exposure to chemicals, pesticides and spray).  (3) Another specialist in toxicology and occupational medicine states that other disorders commonly seen in chemical sensitivity include musculoskeletal aching.  (4) VA physicians have for years been prescribing Tacrolimus to treat the Veteran's service-connected dermatitis; one of the side effects is joint pain.  (5) The Veteran's right shoulder and right trapezius conditions began when the Veteran was in service and age was not a significant factor.  

In regard to toxic exposures, Dr. Singh noted that the Johns Hopkins report cited above had found exposure in the Signal State facility in Brooklyn to be the most likely cause for the Veteran's current respiratory symptoms.  However, Signal State Division never gave permission for the Brooklyn facility to be evaluated, so it was not possible for Johns Hopkins to establish that exposure in Brooklyn was the cause of the Veteran's symptoms.  Further, there is evidence the Veteran had respiratory problems when he began work at Signal Stat, prior to visiting the Brooklyn facility.  Therefore, the exposure in Brooklyn merely exacerbated a disorder that was already present.  

The Board finds at the outset that there is no credible evidence the Veteran was exposed to pesticides, herbicides or toxins during service.  The Veteran is shown to have served as an accountant in an Army hospital, which would have been a clean environment; accordingly, his account of exposure to significant amounts of pesticides and other harmful toxins is inconsistent with his MOS.  Additionally, exposure to the multiple types and amounts of environmental hazards contended by the Veteran would likely have been noted in his service records or other official source.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Moreover, specifically as to herbicide agents such as Agent Orange, exposure has not been shown for the reasons noted above and exposure is not presumed as the Veteran did not have the requisite service in the Republic of Vietnam or other location.  See 38 C.F.R. § 3.307(a)(6).

The Veteran testified at length that he was exposed to pesticides and cleaning solvents during basic training, and he downplayed any significant exposure to toxins after discharge from service.  This is squarely inconsistent with his previous statements.  In October and November 1986, the Veteran reported to Drs. Bonner and Schulaner that he had been exposed to chemicals in the factory in Brooklyn, and he denied any previous exposures.  He did not reference exposure during service.  In his February 1988 application for SSA benefits the Veteran stated, "I started with symptoms in 2/86 and on 3/9/87 I went out on disability and on 3/10/87 the company fired me."  Thus, the Veteran's current reports of chemical exposures during service are squarely inconsistent which his denials of such exposure that he made while pursuing worker compensation and SSA disability benefits.

The Board particularly notes the report by Dr. Ira Greenfield stating the Veteran was in robust health prior to several months of workplace exposure to intoxicants, industrial pollutants, aromatic hydrocarbons, pesticides, dust, fumes and similar agents in 1986, and that the Veteran's previous history was non-contributory.  This constitutes clear medical evidence that the Veteran did not have any symptoms of toxic exposure prior to his workplace exposure in 1986-1987.

In regard to exposure to chemicals after service, Dr. Singh has asserted that exposure at Signal-Stat was not proven because Signal Stat had refused permission for the Brooklyn facility to be inspected.  However, Drs. Bonner, Schulaner, Emmitt, Markham and Greenfield all provided contemporaneous medical opinions stating that the Veteran was exposed to chemicals and toxins at Signal-Stat, with resulting physical injury.    

The Board notes that the laboratory analysis by Enviro-Health Laboratories, which the Veteran submitted to demonstrate that he has physical disability resulting from exposure to toxins, shows elevated chemical compounds in the blood in 1988, which is within two years of the occupational exposure in Brooklyn and nearly 25 years after the purported chemical exposure during service.  This supports a conclusion that the Veteran's chemical exposure was in the 1980s, as he himself asserted in claims to worker compensation and to SSA, rather than exposure during service.    

The Board acknowledges the letter from the Veteran's spouse in April 2002 in which she reported the Veteran did not recall having been exposed to toxins in service until he was reminded of same while going through some old service treatment records in 1997, which caused him to remember having been exposed to pesticides and other chemicals in service.  The Board has carefully reviewed the Veteran's STRs and service personnel record without finding any suggestion therein of exposure to toxins in service; if the Veteran has any such documents in his own possession he has not shared them with VA.  See Bardwell, 24 Vet. App. at 36.

The Board also acknowledges the opinion by Dr. Kaufman that the Veteran had neuropsychiatric symptoms prior to the workplace exposure and that this raised a good possibility of chemical exposure during service.  This opinion, like that of Dr. Singh, appears to be based essentially on the Veteran's own report of his symptoms, and is inconsistent with the contemporaneous history provided by the Veteran himself and with the contemporaneous medical opinions provided by Drs. Bonner, Schulaner, Emmitt, Markham and Greenfield as cited above.  

The Board accordingly finds no competent, credible evidence that the Veteran was exposed to chemicals in service, and turns to whether there is any other basis on which service connection may be considered.

Dr. Singh has stated that the Veteran's diffuse joint pain in general, and polyarthritis specifically, may be due to amalgam dental fillings in service and/or with Asterol cream that had been prescribed to treat the service-connected dermatitis.  This opinion is contradicted by the VA examiner in June 2012, who stated the Veteran's DJD was due to aging.  Dr. Singh cited several medical articles relating to such a possible relationship, but he did not attempt to demonstrate how such articles apply specifically to the case of the present appellant.  In contrast, the VA examiner's opinion is consistent with the Veteran's medical history, which shows no diagnosis of DJD of any joint prior to 2002, by which time the Veteran's Asterol had been discontinued for 25 years and the Veteran was already in his 60s.   The Board concludes the opinion of the VA examiner is more probative than that of Dr. Singh.

In sum, based on the evidence and analysis above the Board finds the Veteran does not have a musculoskeletal disability other than the elbows, wrists, arms, hands, shoulders or cervical spine that is etiologically related to service.   Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 54.

Service connection for a genitourinary disability other than erectile dysfunction

The Board has excluded erectile dysfunction from the following discussion because the Veteran is already service-connected for such disability as secondary to his service-connected anxiety/depressive disorder.  

The Veteran asserts his claimed genitourinary disability is due to exposure to chemicals in service.  His reported exposures are detailed above.

STRs are silent in regard to any genitourinary complaint in service.  The Veteran had a separation examination in June 1962 in which the genitourinary (G-U) system was noted to be clinically normal on examination.

The Veteran had a VA examination in October 1962 that is silent in regard to any current or past complaints regarding the genitourinary system.  The genitourinary system was characterized as normal on examination.

A March 1988 letter by urologist Dr. Ira Markman states the Veteran was exposed to toxic chemicals at his workplace in March 1986.  Dr. Markman initially treated the Veteran in September 1987 for symptoms of frequency, urgency and difficulty passing urine.  The Veteran had been treated with antibiotics and antispasmodics to control his infection.

In August 1988 Dr. Markman followed up with a letter stating the Veteran had undergone a cystometrogram that demonstrated a toxic neurogenic bladder secondary to the exposures that Dr. Markman had cited in his April letter.

VA treatment records in August 1998 and July 2000 note a medical history of prostatic hypertrophy.  

A June 2000 letter from Dr. Markman states the Veteran had been treated for a number of years for symptoms including frequency, urgency and dysuria.  Dr. Markman enclosed treatment records dating from September 1987 to October 2000 showing diagnoses of hematuria, calculus, hydrocele, prostatitis, hyperplasia of the prostate, neurogenic bladder, urethral stricture, frequency of urination and urinary retention.  Dr. Markman stated the Veteran had been diagnosed with toxic neurogenic bladder secondary to exposure to chemicals and that the Veteran's symptoms were not responding to conservative treatment.  

During his RO hearing in February 2001, the Veteran testified regarding chemical exposures in service, as discussed above.  In regard to genitourinary complaints, he cited having been identified with prostate complaints and urinary frequency in October 1978.

During his RO hearing in August 2002 the Veteran asserted he had been prescribed the drug Asterol during service for his skin disorder, and he used the drug thereafter for 14-15 years before discovering the drug had been removed from the market because it was found to be neurotoxic.  The Veteran stated his neurogenic bladder was caused by this exposure.

The Veteran's spouse submitted a letter in April 2002 stating the Veteran had been afflicted with chronic prostate and urinary problems since the 1960s.

The file contains letters dated in October 2003 and April 2005 from Dr. Eugene Lind.  The Veteran reported to Dr. Lind that he had been exposed in service to various chemicals such as pesticides, paint strippers and cleaning solvents as well as "gas" and swampy water.  The Veteran was documented to have received Asterol in service, a prescription that was continued by VA physicians until the drug was removed from the market in 1977.  The Veteran reported his condition worsened with the occupational exposure in the 1980s.  Dr. Lind stated that on reviewing the Veteran's medical reports it was evident that his bladder problems were present for some time prior to the occupational exposure.  Therefore, it is "entirely probable" that the Veteran's neurogenic bladder and other bladder problems are related to exposure to numerous chemicals in service.  Dr. Lind also stated that the chemical that has caused the Veteran's dermatitis also caused his bladder problems.

The Veteran was evaluated in June 2005 by Dr. Robert Noh, a urologist.  Dr. Noh stated the Veteran complained of overactive bladder/neurogenic bladder manifested by symptoms of urinary frequency, urgency and nocturia; he also complained of dysuria.  Previous urologists had diagnosed a condition called "toxic neurogenic bladder."  Dr. Noh stated the Veteran had apparently been exposed to chemicals, mercury and the medication Asterol.  Dr.  Noh stated it was possible that Asterol, plus the other reported exposures in service, had created the Veteran's overactive bladder, but it was impossible to determine with just one interview whether the Veteran actually had a neurogenic bladder or whether such condition was caused by the toxic effects of chemicals and asterol. 
  
The Veteran testified before the RO's Hearing Officer in September 2005 that several physicians had attributed his bladder problems to Asterol.  

The Veteran had a VA genitourinary examination in December 2008, performed by a physician who noted the Veteran to have a longstanding history of urinary symptoms, enlarged prostate and chronic urinary retention.  The examiner reviewed documents provided by the Veteran that show a relationship between Asterol and neurotoxicity.  The examiner also reviewed documents provided by the Veteran that list pesticides used at Fort McPherson and Fort Benning and the component chemicals in military weapons cleaning solvent.  The examiner noted the letters and treatment records by Drs. Markman, Noh, Feingold and Lind.  The examiner performed a clinical examination and noted observations in detail.  The examiner diagnosed enlarged prostate and elevated residual urine, rule out urethral stricture or poorly contractile bladder.  The examiner stated that lower urinary tract symptoms may sometimes be due to medications for anxiety or depressive disorders.  No investigations had been performed by VA to corroborate a diagnosis of neurogenic bladder, and there were no outside studies available to definitely corroborate such a diagnosis.  The examiner stated the lower urinary tract symptoms and chronic retention of urine seemed unlikely to be due to prior chemical exposure.  The examiner stated he did not have the knowledge to corroborate that neurogenic bladder is due to chemical exposure, but it seemed unlikely that chemical exposure would single out the bladder for neurotoxicity without other signs or symptoms of nerve damage.

VA ultrasound of the Veteran's bladder in January 2009 showed a grossly enlarged prostate gland impinging upon the bladder base.
 
The Veteran had another VA genitourinary examination in November 2010, again performed by a physician who reviewed the claims file.  The Veteran reported urinary frequency that developed in service after pesticide exposure; the condition had persisted until the present.  The Veteran also reported previous diagnosis of neurogenic bladder.  The examiner performed a clinical examination and noted observations in detail.  The examiner diagnosed urinary frequency of 50-year duration and at least as likely as not to have started in service and to be due to chemical exposure.

The RO returned the file to the VA examiner to obtain a clinical rationale for the opinion expressed.  In response, the examiner issued an addendum opinion reiterating that the Veteran had neurogenic bladder due to Agent Orange exposure, and that such exposure was documented in service records.

Dr. Bikramjit Singh submitted an addendum letter in January 2012 in which he stated the Veteran had been diagnosed with genitourinary disability consisting of overactive bladder with frequency, nocturia and dysuria, prostrate [sic] problems, sexual problems, erectile dysfunction, loss of reproductive organs due to chemicals found in pesticides, toxins, other chemicals, Asterol, drugs used in military service and Agent Orange.  Dr. Singh stated he agreed with this diagnosis by other physicians for the following reasons.  [Arguments related to sexual dysfunction omitted, since the Veteran was subsequently granted service connection for erectile dysfunction.] First, there is a nexus between the service-connected dermatitis and genitourinary problems because pesticides, Asterol, cleaning solvents and Agent Orange can cause these problems.  Second, the Veteran was competently diagnosed with polyneuropathy.  Third, the Veteran was prescribed Asterol during service and for years after service; the substance is now recognized as a neurotoxin.  Fourth, Dr. Markman had identified the Veteran as having neurotoxic bladder secondary to exposure to chemicals.  Fifth, a VA physician has diagnosed the Veteran with neurogenic bladder.  Sixth, there is treatise evidence showing that exposure to toxic chemicals and pesticides may lead to peripheral neuropathy.  Seventh, the VA examiner in December 2008 identified several genitourinary problems.  Eighth, in addition to autonomic neuropathy of the bladder the Veteran also has autonomic neuropathy for other areas of the body (dry eyes, impotence, non-allergic chronic rhinitis and carpal tunnel syndrome).   

The Veteran's most recent VA genitourinary examination was performed in June 2012, again by a physician who reviewed the claims file and noted treatment for genitourinary complaints since 1997.  The examiner performed a clinical examination and noted observations in detail.  

The examiner diagnosed prostate hypertrophy with resultant voiding dysfunction (leakage, frequency, nocturia and obstructed voiding).  There was no kidney dysfunction.  The examiner stated that neurology consults of record had not found evidence of peripheral neuropathy and the Veteran's urinary symptoms could not be explained as "neurogenic bladder."  There was also no indication of chronic urinary tract infection or chronic prostatitis.  The Veteran's urinary symptoms were most likely secondary to enlarged prostate.  The examiner's opinion was no evidence of neurogenic bladder, and it is less likely than not that chemical exposure of any kind would select for the nerves supplying the urinary bladder, alone.  The Veteran's urinary symptoms are likely attributable to enlarged prostate, which is a condition related to the aging process.  (However, the examiner stated the Veteran's erectile dysfunction is likely secondary to his service-connected depression, and service connection for erectile dysfunction was subsequently granted by the RO). 

Dr. Eugene Lind submitted a letter in February 2013 again asserting that he had seen the Veteran and had come to the opinion that it is at least as likely as not that the chemicals that caused the Veteran's dermatitis also caused his neurogenic bladder. 

Dr. Bikramjit Singh submitted yet another addendum letter in March 2013.  In relevant part, the letter asserts that the Veteran's genitourinary disability is due to chemical exposure.  Dr. Singh provided the following rationale.  (1) Several civilian physicians and two VA physicians diagnosed the Veteran with neurogenic bladder that causes all urological problems; all these physicians attributed the neurogenic bladder to chemical exposure, pesticides and asterol except for one VA examiner [in December 2008] who admitted he lacked the expertise to corroborate neurogenic bladder as due to chemical exposure.  (2) A urine laboratory specimen in October 1962, approximately two months after service, showed the Veteran's urine to be yellow, cloudy and profuse with amorphous phosphates.  Cloudy urine is usually caused by a urinary tract infection (UTI), infection of the bladder, frequency, bacterial infection of the prostate gland, dysuria or lining of the lungs.

In its discussion above, the Board found the Veteran is not credibly shown to have been exposed to toxic chemicals in service, but he is shown to have been exposed to toxic chemicals after service in 1986-1987.  Thus, to the degree that the Veteran has "neurogenic bladder" or other genitourinary dysfunction that is due to chemical exposure, the Board finds it is not due to service because the exposure was after service.  This is consistent with the opinion expressed by Dr. Markman in 1988 that the Veteran had a toxic neurogenic bladder secondary to the exposure in 1988-1987.

The Board acknowledges the letters from Dr. Lind stating that the Veteran's bladder problems had been present for some time prior to the workplace exposure in 1986-1987 and that is was therefore "entirely probable" that the Veteran's neurogenic bladder and other bladder problems were related to exposure to numerous chemicals in service.  Dr. Lind's opinion is inconsistent with the opinion of Dr. Markman, cited above, and with Dr. Markman's treatment records from September 1987 to October 2000 that are entirely silent in regard to such previous bladder problems.  

Dr. Lind also stated that the chemicals that had caused the Veteran's dermatitis also caused his neurogenic bladder.  The Veteran has been granted service connection for dermatitis because such condition was shown to have become manifest during service, but VA has never made a determination that the dermatitis was caused by exposure to chemicals.  Thus, this portion of the opinion is not based on an accurate history.

The Board also acknowledges the VA genitourinary examination in November 2010, in which the examiner stated the Veteran had urinary frequency that started in service and was due to chemical exposure-specifically, to Agent Orange exposure-that was documented in service records.  The Board finds no probative value in this opinion, in that service records do not document exposure to chemicals of any kind, and that the Veteran is not shown to have been exposed to Agent Orange.  The Veteran did not serve outside the United States or any area in which Agent Orange is known to have been used.

Turning to etiology other than chemical exposure, the Veteran has cited, and Dr. Singh has endorsed, a relationship between neurogenic bladder and Asterol, which was prescribed for the service-connected dermatitis during the period 1962-1977.

The Board notes at this point that "neurogenic bladder" has not been consistently diagnosed.  Dr. Markman diagnosed toxic neurogenic bladder in 1988, and the diagnosis was subsequently endorsed by Dr. Lind and Dr. Singh.  However, neither Dr. Noh nor the VA examiner in December 2008 was able to diagnose neurogenic bladder, and the VA examiner in June 2012 specifically stated the Veteran did not have neurogenic bladder.

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board will accordingly consider that diagnosis of neurogenic bladder has been shown, and will consider whether service connection for such diagnosis is warranted.

Dr. Noh stated in June 2005 that "it was possible" that Asterol, plus the other reported exposures in service, had created the Veteran's overactive bladder.   However, Dr. Noh was unable to determine whether the Veteran actually had a neurogenic bladder or whether such condition was caused by the toxic effects of chemicals and asterol.  Medical opinion based on speculation, without supporting clinical evidence, does not provide the required degree of medical certainty and has no probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1993).

The clearest medical statement of etiology for neurogenic bladder is the August 1988 statement by Dr. Markman that the Veteran's toxic neurogenic bladder was secondary to chemical exposure in 1986-1987.  The Board notes that this exposure was 9-10 years after the Veteran stopped taking Asterol.  In May 2012, the Board requested a VA examination to determine whether the Veteran has neurogenic bladder or other genitourinary disorder that is related to service or to Asterol, but the resultant VA examination in June 2012 did not find such a relationship.

The Veteran has reported urinary frequency since service, and his spouse has endorsed prostate problems and frequency since the 1960s.  However, evidence of continuity of symptoms is only for consideration in regard to disorders recognized as "chronic" under 38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, while lay evidence of continuous symptoms since service is probative, it is not a sufficient basis for granting service connection in the absence of supporting medical opinion.  The Board has found the most competent and probative medical evidence on this issue to be that of the VA examiner in June 2012, and showing that the Veteran's symptoms of frequency are due to prostate issues that are not related to service.

In sum, based on the evidence and analysis above the Board finds the Veteran does not have a genitourinary disability other than erectile dysfunction that is etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 54.
  

ORDER

Service connection for a bilateral elbow disability is denied.

Service connection for a bilateral arm disability is denied.

Service connection for arthritis of the bilateral wrists and hands is denied.

Service connection for a musculoskeletal disability other than the elbows, wrists, arms, hands, shoulders or cervical spine is denied.

Service connection for a genitourinary disability other than erectile dysfunction is denied.


REMAND

As noted in the introduction, the RO issued a rating decision in November 2011 that granted service connection for sinusitis/rhinitis and assigned an initial evaluation of 10 percent effective from September 17, 1997, increasing to 30 percent effective from October 25, 2011.  Review of the file confirms that on January 20, 2012, the Veteran submitted a 26-page cover letter, with more than 70 pages of documents attached.  The first page of the cover letter includes the following sentences:  "We disagree with the SSOC and letter for reasons listed on each condition below with the exception of sinusitis/rhinitis, which was granted by the Board on 11/15/11.  We only appeal the 30 percent disability on sinusitis/rhinitis, which should be effective on 6/2/97 per the attached additional evidence."

An NOD must be in terms that can be reasonably construed with as disagreement with a VA determination and a desire for appellate review. See 38 C.F.R. § 20.201 (2013).  The Veteran's letter in January 2012 fulfills this requirement and constitutes a timely NOD.  Because the RO has not yet issued an SOC, remand is required.  See Manlincon, 12 Vet. App. at 238.  

Therefore, this issue is REMANDED to the AOJ for the following action:

Issue to the Veteran an SOC on his claim for entitlement to an effective date earlier than October 25, 2011, for a 30 percent rating for the service-connected sinusitis/rhinitis, so that he may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


